DETAILED ACTION
Acknowledgment and entry of the Amendment submitted on 9/23/22 is made.  Claims 4, 6-16, 21 and 24 are currently pending.
The amendments and arguments obviated the former 112, first and second paragraph rejections.  
The amendment to claims to specify that the bacterium is the species “killed E.faecalis” has obviated the former rejection of the claims under rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang et al (US 20140186409 A1; corresponds to JP 2014-513106A).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nichinchi, Seiyaku (JP HO8 283166); cited by Applicants.
The reference discloses Enterococcus faecalis as an infection
protective agent against Pseudomonas aeruginosa infection (claim 2, paragraph
6). The features of claims 5 and 6 are also disclosed in examples 1 and 3.  To obtain the subject agent containing cells of a microorganism belonging to the genus Enterococcus as an active component, exhibiting preventive or treatment effect on bacterial infectious diseases infected with drug-resistant staphylococcus, etc., and free from side effect. This agent contains cells of a microorganism belonging to the genus Enterococcus or its treated product such as ultrasonic disintegration product as an active component. The microorganism is preferably Enterococcus faecalis NF-1011 (FERM P-12564) or Enterococcus casseliflavus NF-1004 (FERM P-143 78}. The agent is usually administered by oral administration at a daily dose of 0.002-0.1g/kg of the active component for adult. The active component is preferably further incorporated with
mucopolysaccharides to improve the effectiveness against opportunistic infection.  Paragraph [0012] recites that dead, i.e., killed E.faecalis cells may be used.

Response to Applicants’ arguments:
	Applicants argue:
As set forth on pages 7-8 of the office action, claims 1-3, 5, 6, 16, 18, and 21 are rejected as allegedly being anticipated by JPHO8-283166 (“Nichinchi Seiyaku”). Without acquiescing to the merits of these rejections, Applicant has amended independent claim 21, on which all other pending claims depend on, to better capture commercial embodiments. Applicant submits that Nichinichi Seiyaku does not disclose each and every feature of claim 21. For example, contrary to the examiner’s assertion, claim 2 and paragraph 6 of Nichinichi Seiyaku does not disclose that the alleged “infection protective agent” is used for treatment of Pseudomonas aeruginosa as set forth in
claim 21.
	These arguments have been fully and carefully considered but are not deemed persuasive.  Applicants argue that Nichinchi does not teach that the ‘infection protective agent for treatment of P. aeruginosa.  It is noted that the European Search Report of 3/12/21, application # 19788978.5-11053782631; PCT/JP2019/016441 recites that Nichinchi does in fact teach treatment of P.aeruginosa.  
	Additionally, the Examiner provides an English translation of the Nichinchi description which is cited on the PTO-892 and attached with this Office Action.  
	Here is a copy of paragraphs 5 & 6:
[0005] [Problem to be solved by the invention] For the treatment of bacterial infections including opportunistic infections, a suitably selected antimicrobial agent is used among many antimicrobial agents. However, there has been a demand for a prophylactic or therapeutic agent which has a large number of side effects such as shock, kidney damage, liver damage, leukopenia, neuropathy, and trichoreism, and thus has strong protective action against infection, and has no side effects.

[0006] [Means for solving the problem] The present invention relates to a microorganism belonging to the genus Enterococcus, and more particularly to a microorganism of Enterococcus faecalis and Enterococcus tumefaciens. Alternatively, it has been found that a preparation obtained by adding a mucopolysaccharide to a treated product protects an infection caused by various pathogenic bacteria, particularly an opportunistic infection caused by MRSA or Pseudomonas aeruginosa, and has completed the present invention. Further, since the bacterial species used in the present invention is a kind of lactic acid bacteria separated from the intestines and silage of healthy individuals, it is a safe bacterial species free from side effects.
	This is claim 1 and claim 2 of Nichinchi:
[Title of the invention]The infection preventive agent. 
[Claim(s)] [Claim 1 ]A protective agent for infection comprising a microorganism belonging to the genus Enterococcus or a processed product of an ultrasonic disrupted product thereof as an active ingredient. 
[Claim 2] The protective agent according to claim 1, wherein the microorganism belonging to the genus Enterococcus is Enterococcus faecalis or Enterococcus tumefaciens.

Paragraph [0007], also recites:
[0007] Enterococcus faecalis is a class of resident bacteria present in the intestine ( Bergey's Manual of Systematic Bacteriology. 2(1986 ). In the present invention, various strains belonging to this genus of bacteria can be used, but it is particularly preferred to use an NF - 1011 strain in view of a high protective effect against infection. The strain has been deposited in the Industrial Institute of Microorganisms and Technology of Industrial Technology as Microken 12564.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichinchi, Seiyaku (JP HO8 283166), as applied to claims 6 and 21 above, in view of Gu, Z (JP 2002-179580 A; cited by Applicants).
The teachings of Nichinchi are set forth above; however they do not specifically recite that the E.faecalis strain is strain EF2001 (claims 4 and 24) or the exact language of the dosages and dose schedule in claims 7-16.
Gu states that E. faecalis could therefore be used in the control of food-borne pathogens by the addition of the strains as starter cultures to food (page 5, column 2). Gu recites that an E.faecalis may be used, and it is preferable that a EF2001 dead cell is particularly preferable.  It specifically recites that the EF 2001 “is equivalent to other bacteria classified into faecalis”.  See paragraph [0011].  Tables 1-4 of Gu teach daily oral administration of E.faecalis in similar amounts to instant claims 7-16. 
The subject-matter of instant claim 4 consists in the selection of an Enterococcus faecalis strain, EF 2001. Such a selection can only be regarded as inventive if the selection presents unexpected effects or properties in relation to the rest of the range. However, no such effects or properties are indicated in the application. Orally administering killed Enterococcus faecalis strain EF-2001 for use as a pharmaceutical or food product, as disclosed in Gu (claims, experimental example 1} is well known. Therefore, a person skilled in the art could easily conceive using this particular strain for the Enterococcus faecalis strain having anti P.aerugionas activity. Gu specifically recites that the EF 2001 “is equivalent to other bacteria classified into faecalis”.  See paragraph [0011].  The disclosed E.faecalis strains of the prior art reference appear to be identical to Applicants' given the species and function.  However, if the claimed E.faecalis EF-2001 strain and the strain of the prior art reference are not the same, they appear to be obvious or analogous variants of the because they appear to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing Applicant's strain with the strain of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of these strains. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).

	With respect to claims 7-16, the recite the selection of amount of Enterococcus administered and schedule. The amount of the active ingredient is merely a matter that could be selected, as appropriate, by a person skilled in the art, a matter which comes within the scope of the customary practice followed by persons skilled in the art, and the dosage amounts are typical of what is recited in the references and known in the bacterial arts. Further, tables 1-4 of Gu teach daily oral administration (which would include 7 or more days) of E.faecalis in similar amounts to instant claims 7-16.   It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in are for any particular purpose or solve any stated problem and the prior art teaches that dosages and dosing schedules often vary due to the subject being treated, and different solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the dosage amounts disclosed by the prior art by normal optimization procedures known in the bacterial immunization arts.


Claims 4, 6-16, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lang et al (US 20140186409 A1; corresponds to JP 2014-513106A) in view of	Gu, Z (JP 2002-179580 A; cited by Applicants).
Paragraph [0001] of Lang et al recites that the invention relates in particular to the use of the novel lactic acid bacteria and/or compositions containing same for treatment and/or prevention of all diseases that may be caused by Staphylococcus aureus or Pseudomonas aeruginosa. The reference teaches that a composition containing lactic acid bacteria, including Enterococcus in the order Lactoabacillales, is used to treat diseases such as skin infections caused by Pseudmonas aeruginosa (see para. [0016], claims, [0001], [0002].  Paragraph [0082] teaches in a preferred embodiment of a composition, lactic acid bacteria that are inactivated, viable or killed or are parts and fragments thereof, e.g., enzymatic or mechanical cleavage products (e.g., French press, etc.) or metabolic products of these bacteria, inasmuch as they still have the capacity for coaggregation and/or preventing the formation of a biofilm. It is also preferable for the lactic acid bacteria to be used in encapsulated, spray-dried and/or lyophilized form, i.e., in encapsulated, spray-dried and/or lyophilized form in a preferred composition. Furthermore, it may be advantageous if the lactic acid bacteria are used in the form of digested cells. Oral administration is taught.  See para [0020] “In the meantime, the oral dosage form of probiotic bacteria was disclosed in WO 2005/117921, where the dosage form contains at least one genus of probiotic microorganisms, where the dosage form and/or the bacteria is/are provided with a coating that contains cellulose ether.”  Paragraph [0113] recites that he composition according to the invention may be a cosmetic product, a medicinal product or a pharmaceutical product. The composition preferably contains the lactic acid bacteria in an amount by weight of 0.001% by weight to 10% by weight, preferably 0.005% by weight to 5% by weight, especially preferably 0.01% by weight to 3% by weight. It was completely surprising that the use of an amount of 0.001% by weight to 10% by weight in particular would result in the composition being usable for a longer period of time, i.e., remaining stable. If the lactic acid bacteria are used in an amount of 0.005% by weight to 5% by weight, this surprisingly results in a positive effect on the rheological properties of the composition and results in the composition having a lower viscosity and thus being distributed better on the skin or being easier to introduce into the oral cavity. Use of the lactic acid bacteria in an amount by weight of 0.01% by weight to 3% by weight has surprisingly resulted in the components of the composition bonding to one another better and the possibility of supplying a homogeneous composition in a reduced working time, which in turn leads to a reduction in the production costs. It is self-evident, however, that other amounts differing from those specified herein may also be used for specific applications.          The teachings of Lang are set forth above.  Although they do not specifically recite that the Enterococcus is an E.faecalis strain and, more specifically, strain EF2001, Lang does allow for any species of Enterococus to be used.  Further, the exact language of the dosages in claims 7-16 is not provided.
Gu states that E. faecalis could therefore be used in the control of food-borne pathogens by the addition of the strains as starter cultures to food (page 5, column 2). Gu recites that an E.faecalis may be used, and it is preferable that a EF2001 dead cell is particularly preferable.  It specifically recites that the EF 2001 “is equivalent to other bacteria classified into faecalis”.  See paragraph [0011].
The subject-matter of instant claims 4 and 24 consists in the selection of an Enterococcus faecalis strain, and more specifically strain EF 2001. Such a selection can only be regarded as inventive if the selection presents unexpected effects or properties in relation to the rest of the range. However, no such effects or properties are indicated in the application. Orally administering killed Enterococcus faecalis strain EF-2001 for use as a pharmaceutical or food product, as disclosed in Gu (claims, experimental example 1} is well known. Therefore, a person skilled in the art could easily conceive using this particular strain for the Enterococcus faecalis strain having anti P.aerugionas activity. Gu specifically recites that the EF 2001 “is equivalent to other bacteria classified into faecalis”.  See paragraph [0011].  The disclosed E.faecalis strains of the prior art reference appear to be identical to Applicants' given the species and function.  However, if the claimed E.faecalis EF-2001 strain and the strain of the prior art reference are not the same, they appear to be obvious or analogous variants of the because they appear to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing Applicant's strain with the strain of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of these strains. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).

	With respect to claims 7-16, Lang teaches amounts in the ranges recited in these claims. Lang specifically recites that the composition preferably contains the lactic acid bacteria, e.g., E.faeclais, in an amount by weight of 0.001% by weight to 10% by weight, preferably 0.005% by weight to 5% by weight, especially preferably 0.01% by weight to 3% by weight. It was completely surprising that the use of an amount of 0.001% by weight to 10% by weight in particular would result in the composition being usable for a longer period of time, i.e., remaining stable. If the lactic acid bacteria are used in an amount of 0.005% by weight to 5% by weight, this surprisingly results in a positive effect on the rheological properties of the composition and results in the composition having a lower viscosity and thus being distributed better on the skin or being easier to introduce into the oral cavity. Use of the lactic acid bacteria in an amount by weight of 0.01% by weight to 3% by weight has surprisingly resulted in the components of the composition bonding to one another better and the possibility of supplying a homogeneous composition in a reduced working time, which in turn leads to a reduction in the production costs. The amount of the active ingredient is merely a matter that could be selected, as appropriate, by a person skilled in the art, a matter which comes within the scope of the customary practice followed by persons skilled in the art, and the dosage amounts are typical of what is recited in the references and known in the bacterial arts.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in are for any particular purpose or solve any stated problem and the prior art teaches that dosages and dosing schedules often vary due to the subject being treated, and different solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the dosage amounts disclosed by the prior art by normal optimization procedures known in the bacterial immunization arts.

Applicants’ response to the 103 rejections:
	Applicants argue:
As set forth on pages 8-11 of the office action, claims 4 and 7-16 are rejected as allegedly being obvious over Nichinichi Seiyaku in view of JP2002-179580 A to Gu et al. (“Gu”). Moreover, as set forth on pages 11-13 of the office action, claims 3, 4, 7-16 are rejected as allegedly being obvious
over Lang in view of Gu.

Applicant respectfully disagrees. As explained above, neither Nichinichi Seiyaku nor Lang discloses each and every feature of claim 21, on which all other pending claims depend on.

Gu fails to remedy this deficiency in Nichinichi Seiyaku and Lang because it was cited merely for an alleged disclosure of EF-2001 strain.

Moreover, newly added claim 24 describes treating Pseudomonas aeruginosa infection in a subject in need thereof by administering EF-2001 to the subject, which is not disclosed in any of the cited references, either alone or in combination.

These arguments have been fully and carefully considered but are not deemed persuasive.  Instant claim 21 teaches a method which includes administering to a subject a pharmaceutically effective amount of the bacterium Enterococcus faecalis that is killed with the objective of treating Pseudomonas aeruginosa infection.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to the rejection of Ninchinchi in view of Gu, as recited above, the Nichinchi reference does recite treating P.aeruginosa as an embodiment in its methods of treating an opportunistic bacterial infection.  A translated copy of Nichinchi, Seiyaku (JP HO8 283166), was obtained from the WIPO IP Portal is provided with this Office Action.  The WIPO IP Portal is the official platform offering the full range of online IP services of the World Intellectual Property Organization. The weblink to this PDF document with translation is also available at:
https://patentscope.wipo.int/search/en/detail.jsf?docId=JP267041592&_cid=P22-LAMZB5-72484-1
Gu is then cited in combination for its teachings that “EF 2001 “is equivalent to other bacteria classified into faecalis”.  See paragraph [0011].  Gu teaches administering this strain orally which is the same exact method step as instantly claimed.
	With respect to the ‘Lang in view of Gu rejection’. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Paragraph [0001] of Lang et al recites that the invention relates in particular to the use of the novel lactic acid bacteria and/or compositions containing same for treatment and/or prevention of all diseases that may be caused by Staphylococcus aureus or Pseudomonas aeruginosa. The reference teaches that a composition containing lactic acid bacteria, including Enterococcus in the order Lactoabacillales (lactic acid bacteria), is used to treat diseases such as skin infections caused by Pseudomonas aeruginosa (see para. [0016], claims, [0001], [0002].  Gu is cited for its teachings that E.faecalis and, particularly the EF-2001 strain, was well known in the prior-art as a probiotic for controlling food-borne pathogens and would have been an obvious choice as an Enterocccous bacteria lactic acid bacteria as taught by the reference.  Orally administering killed Enterococcus faecalis strain EF-2001 for use as a pharmaceutical or food product, as disclosed in Gu (claims, experimental example 1} is well known. Therefore, a person of ordinary skill in the art could easily conceive using this particular strain for the Enterococcus faecalis strain having anti P.aerugionas activity. Gu specifically recites that the EF 2001 “is equivalent to other bacteria classified into faecalis”.  See paragraph [0011].  The disclosed E.faecalis strains of the prior art reference appear to be identical to Applicants' given the species and function and administering the strain to control pathogens was well-known.  

Prior art made of record:
	CN 103 502 434; equivalent/the same as the Lang US publication cited above which family member was disclosed in the ISR as document 4 does not describe the genus Enterococcus faecalis in [0016] as asserted on the Extended European Search report submitted by Applicants in the IDS of 1/11/22.
	Garcia-Cano et al (Food Science Tech. 2014. 59: 26-34)  discloses that Enterococcus faecalis exhibits bacteriolytic activity upon Pseudomonas aeruginosa (abstract, table 1) D1 of Written Opinion. 
	Mendoza et al D3 of Written Opinion (Bioproccessing & Biotechniques. Volum 5 (8): 1-9)  discloses that Enterococcus gallinarum CRL 1826 inhibits the growth of Pseudomonas aeruginosa (abstract). Enterococcus gallinarum CRL 1826 could be used as food, pharma and veterinary ingredients. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        11/18/22